Citation Nr: 1314769	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and post traumatic stress disorder (PTSD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO, in part, denied the claim for service connection for PTSD.  The Veteran appealed this rating action to the Board. 

In February 2012, the Board, in part, remanded the issue on appeal to the RO for additional development.  The requested development has been completed and this matter has returned to the Board for appellate consideration.

In addition, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.   The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with MDD since VA received his initial claim for compensation in February 
2006.  Thus, in view of Clemons and the above-cited psychiatric diagnoses, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include MDD and PTSD, as reflected on the title page.

The Board notes that the Veteran selected the Blinded Veterans Association (BVA) as his representative in a February 2007 "Appointment of Veterans Service Organization as Claimant's Representative" (VA Form 21-22).  In a May 2012 "Appointment of Individual as Claimant's Representative" (VA Form 21-22a), the Veteran selected an accredited private attorney, Peter J. Meadows, as his representative.  The Veteran limited Mr. Meadows's representation to the issue of entitlement to an acquired psychiatric disorder, to include MDD and PTSD, to include as due to Agent Orange.  (See May 2012 "Appointment of Individual as Claimant's Representative" (VA Form 21-22a), section 15)).  Only one organization, representative, agent or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2012).   Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  Id.  As the Veteran and his attorney, Peter J. Meadows, signed VA Form 21-22a in early May 2012, it is valid.  Id.  As such, the Board finds that the Veteran wishes to proceed with Peter J. Meadows, Attorney at law, as his representative regarding the issue currently on appeal. 


FINDINGS OF FACT

1.  The Veteran had no confirmed service in the Republic of Vietnam (RVN) during the Vietnam Era; and, although he served in Okinawa, Japan, he had no confirmed exposure to herbicides during his period of active military service. 

2.  The competent and credible evidence of record shows that the Veteran's current psychiatric diagnosis is MDD.

3.  The competent and credible evidence of record shows that the Veteran's MDD is not related to his period of active military service, but has been attributed to non-service-related factors, namely blindness and loss of his spouse.

4.  The Veteran does not have a diagnosis of PTSD. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include MDD and PTSD, was not incurred in or aggravated by active military duty, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via an April 2006 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in July 2006.  Nothing more was required.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran has not been apprised of the elements necessary to substantiate his claim for service connection for an acquired psychiatric disorder, to include MDD and PTSD as due to herbicide exposure.  The Board notes that a June 2006 letter from the RO to the Veteran was issued in connection with an unrelated claim for service connection for a physical disability claimed as due to Agent Orange exposure.  Notwithstanding the foregoing, the Veteran has demonstrated, in written argument to VA, his actual knowledge of the requirements for substantiating his current claim as due to herbicide exposure.  For example, in a December 2011 statement to VA, the Veteran's representative indicated that he was submitting evidence in support of "[t]he veteran claim for agent Orange exposure."  The Veteran's representative maintained that Veteran had handled Agent Orange while serving as a supply technician in Okinawa, Japan.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran's representative in December 2011).  The Veteran's representative submitted treatment reports, prepared by private treating physicians, relating the Veteran's various medical problems to Agent Orange exposure (e.g., August 2011 report, prepared by I. E. M., M. D.)  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his claim for service connection for an acquired psychiatric disorder, to include MDD and PTSD as due to herbicide exposure.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and personnel records and VA treatment and examination records, and identified private treatment records.  The Board notes that the Veteran's in-service stressors surrounding the PTSD aspect of his claim have not been referred to the Joint Services Records and Research Center (JSRRC) for verification.  As noted by the Board in its February 2012 remand, the Veteran's reported stressors were too vague as to location and date (i.e., the Veteran did not provide a 60-day timeframe for his alleged stressors).  Thus, the information was too vague to refer to the JSRRC.  See Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer to the JSRRC).  The Court also has held that the duty to assist a Veteran with a claim is not a one-way street.  If he wishes help in developing his claim, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the absence of necessary details concerning his claimed stressors, VA has satisfied its responsibilities to assist the Veteran with the PTSD aspect of his claim.

With respect to his allegations that he was exposed to herbicides, the Veteran not only contends exposure to herbicides in Vietnam, but also during his service in Okinawa, Japan, specifically from handling equipment such as gas masks, machinery, weapons, and clothing that was returned from Vietnam.  The Veteran's DD Form 214 shows that he served in Okinawa, Japan in 1969 and that he had just less than one year of foreign service.  The Board has determined that there is not sufficient identifying information to send this case back for the RO to submit this matter to the Compensation Service in accordance with the provisions of the VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii.2.C.10.o.  Specifically, the Veteran is not alleging exposure from herbicide agents sprayed in Okinawa, but is alleging exposure from equipment that had been in Vietnam.  He also has not provided specific dates of these alleged exposures.  Therefore, as he has not provided sufficient detail to submit the case for a request for review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged, VA has no further duties to assist the Veteran with respect to his claim of exposure to herbicides during his service in Okinawa.

In its February 2012 remand directives, the Board specifically requested that the RO schedule the Veteran for a VA examination with an opinion to determine the etiology of his acquired psychiatric disability(ies), to include PTSD.  VA examined the Veteran that same month.  A copy of the February 2012 VA examination report has been associated with the Veteran's claims files.  (See February 2012 VA examination report).  The February 2012 VA examiner has provided answers to the specific medical questions asked by the Board in its February 2012 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the claim for service connection for an acquired psychiatric disorder, to include MDD and PTSD, to include as due to herbicide exposure.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 18  (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A .

II. Laws and Regulations

Service Connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as a psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, as the competent and probative evidence of record does not demonstrate that the Veteran has been diagnosed as having a psychosis, the tenets of 3.303(b) have not been invoked.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

PTSD criteria

Service connection specifically for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements. See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2012).

Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Agent Orange criteria

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2012).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

III. Legal Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, including MDD and PTSD, as a result of exposure to Agent Orange and various traumatic experiences that occurred during his period of active military service.  The Board will discuss each of these theories separately in its analysis below. 

(i) Agent Orange Theory

The Veteran contends that he has an acquired psychiatric disorder, to include MDD and PTSD, as due to exposure to Agent Orange during military service in the Republic of Vietnam.  He also contends that while working in the shipping and packing department in Okinawa, Japan, he was frequently exposed to military equipment (e.g., gas masks, machinery, weapons, and clothing) that had been returned from Vietnam, which, in turn, exposed him to Agent Orange.  (See November 2009 typewritten statement from the Veteran to the Board).  As the preponderance of the competent and probative evidence of record does not show that the Veteran served in-country in the RVN or that he was exposed to Agent Orange in Okinawa, Japan, his claim for service connection for an acquired psychiatric disorder, to include PTSD as due to exposure to Agent Orange will be denied. 

Initially, the Board notes that the Veteran has most recently been diagnosed with MDD, which is not a listed disease under 38 C.F.R. § 3.309 (e), nor is PTSD or any other psychiatric disability.  Thus, service connection for an acquired psychiatric disorder, to include PTSD, to include as due to herbicide exposure on a presumptive basis is not warranted.  Id.  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999)

Overall, the preponderance of the competent and probative evidence of record does not show that the Veteran served in-country in the RVN, or that he was actually exposed to a herbicide agent, to include Agent Orange, during his period of military service in Okinawa, Japan, as he has alleged.  

The Veteran's service personnel records, to include his DD 214, and command chronology and organizational data for his unit, Supply Battalion, 3rd Force Service Regiment, Fleet Marine Force, for the periods from September 1, 1967 to June 30, 1969, and July and September 1969, simply fail to objectively indicate any service in the RVN, to include having set foot on the landmass for a few days or weeks, as he has alleged.  A November 2004 search through the Personnel Information Exchange System (PIES) also resulted in a negative outcome.  The Board has considered the statements from the Veteran and his friends regarding his alleged service in Vietnam and, thus, his exposure to Agent Orange therein.  Those statements are simply found to lack credibility due to their inconsistencies.  Initially, in statements, received by the RO in October 2004 and January 2005, the Veteran indicated that he had served in the RVN in 1968 and for two (2) weeks in April 1968, respectively.  (See VA Forms 21-4138, Statement in Support of Claim, received by the RO in October 2004 and January 2005, respectively).   

The Veteran's childhood friend, J.W., stated that he had encountered the Veteran in Vietnam in December 1967, whereas the Veteran had stated that he had served in the RVN in 1968.  A statement from a long time friend and member of the Veteran's church's congregation, H. G., recalled the Veteran having contacted her shortly after he had returned from South Saigon, Vietnam in August 1969.  (See statements, prepared by J. W. and H. G., each received by the RO in March 2007).  The Veteran has alternatively alleged going to Vietnam for five (5) days in 1968.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in April 2006).  Thus, notwithstanding the negative findings of service in Vietnam contained in the Veteran's service personnel records, the Board finds these consistencies to weigh heavily against the Veteran's credibility that he served on the landmass of the RVN.  They are without probative value in establishing that the Veteran served on the landmass of RVN and was exposed to Agent Orange during his service therein.  

The Veteran's DD 214 shows that he received training in Okinawa, Japan in 1969.  Notwithstanding the foregoing, the preponderance of the competent and probative evidence of record does not show that the Veteran was actually exposed to an herbicide agent, such as Agent Orange during his service in Okinawa, Japan.  While the Veteran's service treatment records (STRs) show that he was seen in the Regimental Dispensary, 3rd Force Service Regiment, F. M. F. Pacific, there is no reference to him having been exposed to Agent Orange.  The command chronologies and organizational data for the Veteran's unit, Supply Battalion, 3rd Force Service Regiment, Fleet Marine Force, for the periods from September 1, 1967 to June 30, 1969, and July and September 1969, do not show that the Veteran was exposed to Agent Orange, to include service in Okinawa, Japan.  The only evidence in support of his claim is the Veteran's own baseless assertions that he was exposed to equipment that carried Agent Orange from Vietnam.  

The Board acknowledges that the Veteran's physician. I. E. M., M. D. has submitted statements that, when liberally construed, purportedly relate his psychological and social problems and depression to Agent Orange exposure.  In a September 2009 report, I. E. M., M. D., related that the Veteran had attributed his depression and social and psychological problems to an apparent exposure to "'Agent Orange.'"  Dr. I. E. M. indicated that the letter was drafted per the Veteran's request for whatever purpose it might serve.  In an August 2011 letter, Dr. I. E. M. entered a blanket conclusion that the Veteran's medical problems were "most likely than not " due to "agent orange poison."  These opinions, even construed in their most liberal interpretation in support of the Veteran's claim, are based on an a fundamentally flawed premise, namely that the Veteran was exposed to herbicides during service, a fact that, as outlined above, has not been established.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).  The opinions also are not supported by any rationale.  The above-cited opinions of I. E. M., M. D. in support of the claim are wholly inadequate, such that the Board does not accord them any probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

Ultimately, there is no probative, competent medical evidence suggesting that the Veteran was exposed to Agent Orange either in the RVN or Okinawa, Japan.  Thus, his claim for service connection for an acquired psychiatric disorder, as due to exposure to Agent Orange is denied. 

(ii) Traumatic Stressors Theory

The Veteran has claimed that he has an acquired psychiatric disorder, namely PTSD, from the following traumatic events that occurred during military service:  (i) During a bar fight in Turkey, two Marines and a sailor were killed, and the Veteran and other servicemen had to run back several miles to the ship, through alleys, while trying to escape local individuals who tried to kill them; (ii) While returning to Paris Island, he heard about several Marines who had died in a training exercise in the water and he became frightened; (iii) On the way to Okinawa, Japan, he heard that a sailor went overboard in an apparent suicide/murder and he became frightened; (iv) He was criticized for being a "horrible" trumpet player while playing with the Marine Corps band in Okinawa, Japan; and, (v) During service in Okinawa, Japan, he loaded/unloaded supplies that included empty caskets that he thought might be his own in the future.  (See October 2004 VA treatment record).  In addition, the Veteran has also maintained that he has PTSD as a result of having been involved in a riot by a "massive mob" of locals who threw rocks and broken bottles because they wanted food from the garbage dump that the Veteran and other Marines were guarding.  (See VA Form 21-4138, Statement in Support of Claim and VA Form 27-0871, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), dated and signed by the Veteran in August 2011)).

These stressors do not fall under the more relaxed standards of the revised 38 C.F.R. § 3.304(f)(3), as these stressors are not related to the Veteran's fear of hostile military or terrorist activity.  While a mob of locals throwing rocks and glass would certainly be hostile, they do not amount to hostile military or terrorist activity, including from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id

The Veteran's STRs, to include his September 1967 and September 1969 enlistment and separation examination reports, respectively, are wholly devoid of any subjective complaints and clinical findings referable to any psychiatric pathology.  

The initial question is whether the competent evidence of record shows that the Veteran currently has an acquired psychiatric disorder, to include PTSD.  The Board finds that the preponderance of the competent evidence of record does not show that the Veteran has been diagnosed with PTSD criteria in accordance with Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  See 38 C.F.R. § 4.125 (2012).  The preponderance of the competent evidence of record is also against a finding that the Veteran's MDD had its onset in, or is otherwise etiologically related to, his period of military service. 

As VA treatment records, dated from November 2004 to 2007, contained diagnoses of PTSD; rule out PTSD; adjustment disorder with mixed emotional features; depression; and, generalized anxiety disorder (GAD), and a September 2009 report, prepared by I. E. M., M. D., revealed a diagnosis of depression, VA scheduled the Veteran for a VA examination to determine the etiology of any acquired psychiatric disability(ies), to include PTSD.  In June 2011, a VA psychologist examined the Veteran for this exact purpose.  

As noted in the Board's February 2012 remand, the June 2011 examination report is found to be inadequate in evaluating the Veteran's claim because the June 2011 VA psychologist was unable to provide a definitive opinion as to the whether the Veteran's diagnosed depressive disorder, manifested by anger problems and depressive symptoms, was related to his period of military service.  (See June 2011 VA examination report).  In an October 2011 addendum to the June 2011 report, the VA psychologist reiterated that there was no change in her diagnosis of depressive disorder of the Veteran.  (See October 2011 VA addendum to June 2011 VA examination report).  As noted by the Board in its February 2012 remand, the Court has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  (See Board February 2012 remand, page (pg.) 16, citing Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  

In its February 2012 remand directives, the Board specifically requested that VA reexamine the Veteran to determine the etiology of his acquired psychiatric disorder, to include PTSD, to include whether it is due to his alleged in-service traumatic stressors.  In February 2012, a VA examiner examined the Veteran for this exact purpose.  After a review of the claims files, to include above-cited VA and private treatment records containing the Veteran's various and conflicting psychiatric diagnoses, and mental status evaluation of the Veteran, the VA examiner concluded that the Veteran had MDD that was not related to service, but to his loss of sight and wife.  (See February 2012 VA examination report).  The examiner found that the Veteran did not meet the full criteria in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Id.  The VA examiner specifically indicated that the Veteran did not meet Criterion A, B and D because he had not been exposed to a traumatic event, did not experience persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and did not have persistent symptoms of increased arousal, respectively.  Overall, the VA examiner concluded that the Veteran did not meet the full criteria of PTSD.  Id.

While the Board acknowledges that early October 2004 and late November 2006 VA treatment reports contain diagnoses of PTSD, and February and March 2007 reports reflect that the Veteran had received treatment for PTSD, there was no explanation as to why these diagnoses were given and no indication that they were related to the Veteran's military service.  In fact, the Veteran did not report any military stressors before being assessed with PTSD in November 2006.  (See VA treatment report, dated in late November 2006).  To the extent that the Veteran's PTSD diagnosis was related to his experiences in Vietnam, there is no probative evidence that the Veteran served in Vietnam.  The Board notes that the February 2012 VA examiner was specifically asked to determine if the Veteran had PTSD that was related to his period of active duty service.  The February 2012 VA examiner concluded, after a review of the claims files, to include the Veteran's service and post-service VA and private treatment records, as well as a mental status evaluation of the Veteran, that he did not meet all of the DSM-IV criteria with regard to a diagnosis of PTSD.  See 38 C.F.R. § 4.125 (a) (2012). 

Concerning the Veteran's diagnosis of MDD, the February 2012 VA examiner attributed it to non-service-connected factors, such as his loss of eyesight and death of his spouse.  This opinion is against the claim, is uncontroverted and is supportive of other clinical evidence of record, namely VA treatment records, dated in May and August 2007.  These VA treatment reports reflect that the Veteran had sought treatment to discuss his depressive symptomatology and feelings of  being overwhelmed surrounding the death of his spouse one and one-half years previously (early 2006), loss of vision, and financial problems, respectively.  (See May and August 2007 VA treatment reports, respectively).  

In its role as finder of fact, the Board finds that the February 2012 VA examiner's opinion is the most persuasive medical evidence addressing the Veteran's claimed psychiatric disorders.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided diagnoses and reasons for his diagnoses, to include whether or not the Veteran met the criteria for PTSD in accordance with DSM-IV.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the February 2012 VA examiner's opinion is based upon an evaluation of the Veteran, a review of the claims folders, and a thorough analysis of all the DSM-IV criteria, the Board finds that it is entitled to the most weight regarding the diagnosis of the Veteran's claimed acquired psychiatric disorders, to include PTSD.

The Board readily acknowledges that the Veteran, along with his family and friends, are competent to report his symptoms of depression, or observations thereof, since he was discharged from military service.  He is equally competent to identify stressful events that occurred during military service.  However, there is no indication that the Veteran is competent to diagnose a psychiatric disorder, such as MDD and PTSD, and relate it to in-service stressful events.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of a psychiatry disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The competent medical evidence of record is against the Veteran's contention, as well as those of his family and friends, that he has an acquired psychiatric disorder that is related to his period of military service and a diagnosis of PTSD in accordance with DSM IV.   

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include MDD and PTSD, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include MDD and PTSD, to include as due to herbicide exposure is denied. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


